Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Buchter, J.), imposed November 22, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Under the circumstances presented, the defendant’s purported waiver of her right to appeal was invalid (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248 [2006]) and, thus, does not preclude review of her excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982] ).
Eng, EJ., Mastro, Hall and Miller, JJ., concur.